Case 1:18-cr-00673 Document 83 Filed on 12/14/18 in TXSD Page 1of1

United States District Court
Southern District of Texas

UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF TEXAS
BROWNSVILLE DIVISION DEC 14 2018

David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA

CRIMINALNO. B-1f-£73~ 6 3

VS.

Sau | At le NSomn

Or? Cr CO? CO? COR

 

CONSENT TO ADMINISTRATION OF GUILTY PLEA
AND FED.R.CRIM.P. 11 ALLOCUTION
BY UNITED STATES MAGISTRATE JUDGE

I, Sa v| At ki Visor , the defendant in the

above-numbered and styled cause, with the advice and consent of my attorney, hereby agree and
consent to be advised of my rights and to enter a voluntary plea of guilty before a United States
Magistrate Judge. I understand that the plea is subject to the approval of the United States District

Court and that sentencing vee be conducted by the District Court.
SIGNED this 14 *~ 14" dayof “December 20/€ .

 

“Attomey for Defendant

Fork Merion

Assistant United States Attorney

 
